          Case 3:19-cv-00115-JBA Document 10 Filed 04/16/19 Page 1 of 3




                         United States District Court
                                               for the
                                       District of Connecticut


STRIKE 3 HOLDINGS, LLC                                   Civil Action No.: 3:19-cv-00115-JBA
                        Plaintiff
                v.
John Doe subscriber assigned IP address
141.126.202.40,
                     Defendant


        DEFENDANT’S OBJECTION TO PRODUCE DOCUMENTS, INFORMATION,
            OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES


        The defendant, John Doe subscriber assigned IP address 141.126.202.40, respectfully,
through his counsel, objects to the plaintiff’s subpoena to produce documents, information or
objects on the basis that the defendant is simply an I.T. services company, procuring internet
services on behalf of the company’s clients who are the actual end users of the internet service.
The defendant named above, is not the end user of the service but simply a reseller and is not the
entity the plaintiffs are seeking.
        Additionally, Connecticut General Statute §42-471 (a) states in part that …”Any person
in possession of personal information of another person shall safeguard the data, computer files
and documents containing the information from misuse by third parties…” This statute clearly
imposes upon the defendant in this case a duty to safeguard the personal information of the end
user or else be subject to a civil penalty of five hundred dollars for each violation as defined by
the statute. C.G.S. §42-471(e).


                WHEREFORE, the defendant, John Doe subscriber assigned IP address
        141.126.202.40, having stated their objections above requests this honorable Court grant
        its objection to produce said information to the plaintiff.
Case 3:19-cv-00115-JBA Document 10 Filed 04/16/19 Page 2 of 3




   Dated: April 15, 2019         Respectfully submitted,
                                 VMR LAW LLC
                                 _/s/ Victor M. Rodriguez
                                 Victor M. Rodriguez
                                 36 Mill Plain Road
                                 Danbury, CT 06811
                                 (203) 826-7996
                                 Fax: (203) 826-7354
  Case 3:19-cv-00115-JBA Document 10 Filed 04/16/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Victor M. Rodriguez, certify that I caused a copy of the foregoing Objection to
Subpoena of Strike 3 Holdings, LLC be served on counsel for the Plan Proponent Parties
and other Parties who have requested service pursuant to paragraph 35 of the Case
Management Order entered in the above-captioned cases, this 15th day of April, 2019..




                                   /s/ Victor M. Rodriguez__
                                      Victor M. Rodriguez
